Citation Nr: 0839070	
Decision Date: 11/13/08    Archive Date: 11/20/08

DOCKET NO.  07-01 424	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to service connection for scoliosis.


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nicole Klassen, Associate Counsel 



INTRODUCTION

The veteran served on active duty from May 1968 to September 
1972. 

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin, which denied the above claim. 


FINDING OF FACT

The veteran's scoliosis pre-existed service and did not 
increase in severity during active service.


CONCLUSION OF LAW

The criteria for service connection for scoliosis have not 
been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 
3.303, 3.304, 3.306 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159(b) (2007).  This notice must be provided 
prior to an initial unfavorable decision on a claim by the 
agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

The veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of 
his claim, and is not prejudiced by any technical notice 
deficiency along the way.  See Conway v. Prinicipi, 353 F.3d 
1369 (Fed. Cir., 2004).  An RO letter dated in July 2005 
informed the veteran of all three elements required by 
38 C.F.R. § 3.159(b) as stated above.  In light of the denial 
of the veteran's claim for service connection, no disability 
rating or effective date can be assigned, so there can be no 
possibility of prejudice to the veteran under the holding in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

As to the duty to assist, the RO has obtained the veteran's 
service medical records, VA treatment records, and private 
treatment records.  No VA examination is necessary to satisfy 
the duty to assist in this case.  Under 38 U.S.C.A. 
§ 5103A(d)(2), VA must obtain a medical examination or 
opinion when such is necessary to make a decision on a claim.  
As discussed in detail below, because the evidence clearly 
shows that the veteran's scoliosis pre-dated service and did 
not increase in severity during service, such an examination 
is not required in this case. See 38 U.S.C.A. § 5103A(d); 38 
C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 
(2006).

The duty to assist has therefore been satisfied and there is 
no reasonable possibility that any further assistance to the 
veteran by VA would be capable of substantiating his claim.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's 
duties to notify and assist have been met, there is no 
prejudice to the veteran in adjudicating this appeal.


II.  Service Connection

To establish service connection for a claimed disability, the 
evidence must demonstrate that a disease or injury resulting 
in current disability was incurred during active service or, 
if pre-existing, was aggravated therein.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303 (2007).

The veteran contends that his scoliosis, which he reports was 
noted on his induction examination and was not severe enough 
to deter enlistment, was aggravated by heavy lifting "seven 
days a week-twelve hours a day" during his military 
service.  See July 2005 claim, September 2005 statement, and 
April 2007 hearing transcript.  Specifically, he reports that 
for two years, he lifted and changed receiver-transmitters 
and associated equipment into wheel wells while in Thailand.     

VA regulations provide that every veteran shall be taken to 
have been in sound condition when examined, accepted, and 
enrolled for service, except as to defects, infirmities, or 
disorders noted at the time of examination, acceptance, and 
enrollment.  38 C.F.R. § 3.304(b) (2007).  The presumption of 
soundness attaches only where there has been an induction 
examination that did not detect or note the disability that 
the veteran later complains about.  See Bagby v. Derwinski, 1 
Vet. App. 225, 227 (1991).  The regulations expressly provide 
that the term "noted" signifies '[o]nly such conditions as 
are recorded in examination reports."  38 C.F.R. § 3.304(b) 
(2007).  A "[h]istory of preservice existence of conditions 
recorded at the time of examination does not constitute a 
notation of such conditions."  Id. at (b)(1).

The VA Office of the General Counsel has determined that VA 
must meet two prongs in rebutting the presumption of 
soundness.  First, VA must show by clear and unmistakable 
evidence that there is a pre-existing disease or disorder.  
Secondly, VA must show by clear and unmistakable evidence 
that the pre-existing disease or disorder was not aggravated 
during service.  See VAOPGCPREC 3-03 (July 16, 2003).  The 
claimant is not required to show that the disease or injury 
increased in severity during service before VA's duty under 
the second prong of this rebuttal standard attaches.  Id.  
The Board must follow the precedent opinions of the General 
Counsel. 38 U.S.C.A. § 7104(c) (West 2002).  

Also pertinent is the decision of the U.S. Court of Appeals 
for the Federal Circuit (Federal Circuit) in Wagner v. 
Principi, 370 F. 3d 1089 (Fed. Cir. 2004), which summarized 
the effect of 38 U.S.C.A. § 1111 on claims for service-
connected disability:

When no pre-existing condition is noted upon entry into 
service, the veteran is presumed to have been sound upon 
entry.  The burden then falls on the government to rebut the 
presumption of soundness by clear and unmistakable evidence 
that the veteran's disability was both pre-existing and not 
aggravated by service.  The government may show a lack of 
aggravation by establishing that there was no increase in 
disability during service or that any increase in disability 
was due to the natural progress of the pre-existing 
condition.  38 U.S.C. § 1153 (West 2002).  If this burden is 
met, then the veteran is not entitled to service-connected 
benefits. However, if the government fails to rebut the 
presumption of soundness under 38 U.S.C.A. § 1111, the 
veteran's claim is one for service connection.  This means 
that no deduction for the degree of disability existing at 
the time of entrance will be made if a rating is awarded.  
See 38 C.F.R. § 3.322 (2007).

On the other hand, if a pre-existing disorder is noted upon 
entry into service, the veteran cannot bring a claim for 
service connection for that disorder, but the veteran may 
bring a claim for service-connected aggravation of that 
disorder.  In that case, 38 U.S.C.A. § 1153 applies and the 
burden falls on the veteran to establish aggravation.  See 
Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).  If the 
presumption of aggravation under 38 U.S.C.A. § 1153 arises, 
the burden shifts to the government to show a lack of 
aggravation by establishing "that the increase in disability 
is due to the natural progress of the disease."  38 U.S.C. § 
1153 (West 2002); see also 38 C.F.R. § 3.306 (2005); Jensen, 
19 F.3d at 1417; Wagner, 370 F.3d at 1096 (Fed. Cir. 2004).

If the veteran has a condition that pre-existed military 
service, the issue becomes whether the disease or injury was 
aggravated during service.  A pre-existing injury or disease 
will be considered to have been aggravated by active service 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progression of the disease. 
Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. 1153 (West 2002); 38 
C.F.R. 3.306(b) (2007); Falzone v. Brown, 8 Vet. App. 398, 
402 (1995).  Temporary or intermittent flare-ups of a pre-
existing injury or disease are not sufficient to be 
considered "aggravation in service" unless the underlying 
condition itself, as contrasted with mere symptoms, has 
worsened.  See Jensen v. Brown, 4 Vet. App. 304, 306-307 
(1993); Green v. Derwinski, 1 Vet. App. 320, 323 (1991); Hunt 
v. Derwinski, 1 Vet. App. 292, 297 (1991).  The law further 
provides that the burden of showing a pre-existing disease or 
disorder was not aggravated during service is an onerous one 
that lies with the government.  See, e.g., Cotant v. 
Principi, 17 Vet. App. 117, 131 (2003); Kinnaman v. Principi, 
4 Vet. App. 20, 27 (1993).

The Board finds that the presumption of soundness does not 
attach in this case.  38 U.S.C.A. § 1111 (West 2002); 38 
C.F.R. § 3.304(b)(1) (2007).  This is so because mild 
thoracic scoliosis was noted on the veteran's April 1968 
enlistment examination, approximately two weeks prior to his 
entrance into service.  

The record does not demonstrate that the veteran's pre-
existing scoliosis underwent an increase in severity during 
service.  The service medical records are devoid of reference 
to complaints of or treatment for any back problems.  
Additionally, at the time of his discharge, the veteran 
denied recurrent back pain and a clinical evaluation of his 
spine was normal.  No mention was made regarding the 
veteran's scoliosis at his separation examination.  See 
August 1972 reports of medical examination and history.  

Further, the post-service medical evidence does not support a 
finding that the veteran's scoliosis was aggravated during 
service.  The earliest record of complaint involving the 
veteran's lumbosacral spine is dated in 1986, approximately 
14 years after his separation from service.  More recent 
evidence shows degenerative joint disease and scoliosis of 
the back.  

The absence of any report of symptoms during service and for 
approximately 14 years after separation from service is 
evidence against a finding that the veteran's preexisting 
scoliosis was aggravated by service.  Had the veteran's 
scoliosis increased in severity during service one would 
expect, at the very minimum, some report of symptoms earlier 
than those found in the record.

Although the veteran has sought treatment on numerous 
occasions for recurrent low back pain and has been assessed 
as having scoliosis and arthritis of the back, at no point 
has a doctor rendered an opinion that his scoliosis was in 
any way worsened by his military service.  See treatment 
records from David Graziano, P.T., M.T.C. dated from January 
2004 to August 2005 and from A. Montemurro, M.D. dated from 
August 2001 to June 2005.  While Ofer Zikel, M.D. reported in 
a May 2007 letter that the veteran should avoid lifting more 
than 10 to 15 pounds at his current job because such lifting 
"may aggravate" his "symptoms," Dr. Zikel has never 
reported that such lifting in the past (i.e., during military 
service) aggravated the veteran's scoliosis.  

The veteran's own statements are not competent evidence of 
aggravation of his scoliosis during service.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992) (a layperson without the 
appropriate medical training and expertise is not competent 
to provide a probative opinion on a medical matter, to 
include a diagnosis of a specific disability and a 
determination of the origins of a specific disorder).  An 
opinion as to an increase in severity of scoliosis is not the 
type of opinion of which a layperson is competent to render.  

Based on foregoing, the Board finds that the preponderance of 
the evidence shows that the veteran's scoliosis was not 
aggravated during service.  As this disorder pre-existed his 
entry into active service and was not aggravated by such 
service, service connection for this disability is not 
warranted.  Further, there is no competent evidence of record 
showing that any other low back disorder, including 
degenerative joint disease of the lumbar spine (first 
diagnosed many years after service), had its onset during 
active service or is related to any in-service disease or 
injury.  Again, the service medical records disclose no 
complaints of or treatment for a low back disorder during 
service or upon separation examination.  

Accordingly, the Board finds that the preponderance of the 
evidence is against the claim for service connection for 
scoliosis, and that the claim must be denied.


ORDER

Entitlement to service connection for scoliosis is denied.



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


